95 F.3d 7
C. Thomas RYTHER, Appellee,v.KARE 11, etc., et al., Appellants.
No. 94-3622MNMI.
United States Court of Appeals,Eighth Circuit.
Aug. 29, 1996.

1
Appeal from the United States District Court for the District of Minnesota.


2
Prior report:  84 F.3d 1074.


3
Appellants' petition for rehearing and suggestion for rehearing en banc has been considered by the court and is granted.  The opinion and judgment of the court entered on May 31, 1996 are vacated.  The case is set for oral argument before the court en banc at 10:30 A.M., Tuesday, October 22, 1996, in the Federal Courts Building, 316 North Robert Street, St. Paul, Minnesota.